Citation Nr: 1424732	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for demyelinating disease of the central nervous system, with left-sided weakness and asymmetry of the left side of the face, claimed as due to a head injury.  

2.  Entitlement to service connection for a disability manifested by chest pain, to include as secondary to a sinus condition with leakage causing stomach problems.  

3.  Entitlement to service connection for a bilateral foot disorder.  

4.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected residuals of nose fracture. 

5.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected sinusitis and/or residuals of nose fracture.  

6.  Entitlement to service connection for a lumbar spine disability.  

7.  Entitlement to a compensable disability rating for service-connected left ear hearing loss.  

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from May 1978 to August 1978, August 1979 to May 1981, and from April 1984 to October 1985.  

These matters come before the Board of Veterans' Appeal (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which, in pertinent part, denied claims for service connection for a bilateral foot impairment and chronic headaches and also denied requests to reopen claims of service connection for a back disorder and demyelinating disease of the central nervous system.  

This appeal also arises from a March 2009 rating decision which, in pertinent part, denied claims of service connection for sleep apnea and chest pain, as well as entitlement to an increased rating for service-connected left ear hearing loss.  

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VU) at Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In July 2013, the Board reopened the claims of service connection for a back disorder and demyelinating disease of the central nervous system; however, the Board remanded those claims, as well as the other claims on appeal for additional evidentiary development.  In that decision, the Board also inferred a claim for TDIU and assumed jurisdiction over the inferred claim, consistent with Rice v Shinseki, 22 Vet App 447 (2009).  It appears all requested development has been conducted with respect to the issues decided herein and the appeal has been returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issues of entitlement to service connection for a disability manifested by chest pain, bilateral foot disorder, obstructive sleep apnea, migraine headaches, a lumbar spine disability, entitlement to an increased rating for left ear hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a confirmed and, thus, competent, credible, and probative diagnosis of demyelinating disease of the central nervous system, including multiple sclerosis, that was incurred in or aggravated by active military service.  

CONCLUSION OF LAW

A demyelinating disease of the central nervous system was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his/her possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In pre-rating letters dated November 2007 and January 2009, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection and increased rating claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Both letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2008 and March 2009 rating decisions reflect the initial adjudication of the claims after issuance of these letters.  Hence, the November 2007 and May 2008 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran.  Additionally, the Veteran has been provided with several VA examinations in conjunction with this appeal, including in January 2009, November 2009, January 2011, February and June 2012, and April and October 2013.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to issue a decision on the matters decided herein, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the claims on appeal, and no further examination is necessary.

Additionally, in December 2012, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, the undersigned Veterans Law Judge enumerated the issues on appeal and information was solicited regarding the onset of his claimed disabilities and why he believes service connection is warranted for each claimed disability.  The Veteran also testified as to the severity of his service-connected left ear hearing loss disability, including how it precludes him from securing and maintaining substantial gainful employment.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Disabled Veterans of America who asked questions to ascertain whether there was additional evidence needed to substantiate the claims on appeal.  Moreover, the VLJ sought to identify any pertinent evidence not currently associated with the record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and increased compensation benefits.  

As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record.  

Finally, as noted in the Introduction, in July 2013, the Board remanded this appeal for additional development, to include obtaining the Veteran's updated VA treatment records, records from VA's Vocational Rehabilitation program, and his records from the Social Security Administration (SSA).  On remand, the Veteran was also to be scheduled a VA examination to evaluate his claimed disabilities.  All records have been obtained and associated with the claims file, and review of the record shows the Veteran was afforded VA examinations, as requested.  Therefore, the Board finds that the AOJ has substantially complied with the July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, multiple sclerosis is considered a chronic disease under 38 C.F.R. § 3.309(a) and must become manifest to a degree of 10 percent or more within seven years after separation from service in order for the presumption to apply.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for demyelinating disease of the central nervous system.  At the December 2012 hearing, he testified that he was diagnosed with demyelinating disease in 1987 and his doctor hold him the disability was related to a blow to the head.  In this regard, the Veteran testified that he incurred a blow to the head during a bar fight during service, in 1979, and that he was also hit in the face with a basketball during service.  The Veteran testified that this condition affects the left side of his face.  

Parenthetically, the Board notes that demyelinating disease is defined as any condition characterized by destruction of the myelin sheaths of nerves, with an example listed as multiple sclerosis.  See Dorland's Illustrated Medical Dictionary, 539 (31st Ed., 2007).  Dorland's defines multiple sclerosis as a disease in which there are foci (patches) of demyelination throughout the white matter of the central nervous system, sometimes extending into the gray matter, with symptoms including weakness, incoordination, paresthesias, speech disturbances, and visual disturbances, most commonly double vision.  The course of the disease is usually prolonged, with remissions and relapses over many years.  See Dorland's Illustrated Medical Dictionary 1706 (31st Ed. 2007).

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a demyelinating disease of the central nervous system or any symptoms generally referable thereto.  Indeed, while there are a great deal of record documenting treatment during service, the treatment records and medical evaluation reports do not contain any complaints of weakness, incoordination, paresthesias, speech disturbances, or visual disturbances, including at the Veteran's October 1985 separation examination.  

The post-service treatment records show that, in September 2000, the Veteran presented with various complaints, including two year history of headaches and left lower extremity weakness and numbness, which led to an MRI of the lumbar and cervical spines and brain.  After the findings of the MRI were reviewed, the diagnostic impression was multi-focal white matter disease, with predominant disability in right pons; differential diagnosis included (but was not limited to) multiple sclerosis (MS), subacute infarction, and vasculitis.  Subsequent treatment records noted that white matter lesions were found on MRI and continued a diagnosis of "rule out MS."  See VA treatment records dated October 2000 and February 2001.  In February 2001, a battery of tests were ordered to rule out MS, including a lumbar puncture (LP), VEP, SSEP and repeat MRI.  A July 2001 treatment record reflects that the Veteran's LP, SSEP, and VEPs were negative, which the examiner stated indicated there was no evidence of MS at that time.  See also February 2002 neurology consultation; October 2002 treatment record.

In September 2003, the Veteran was evaluated by Dr. C.M, who, after evaluating the Veteran, stated that the Veteran's complaints are not typically seen with demyelinating disease, which is a painless condition.  Dr. C.M. further stated that he reviewed the MRIs which showed the white matter lesions, which he noted were neither ovoid or periventricular.  Dr. C.M. ultimately stated there is not enough significance of the lesions to make a diagnosis of MS, while possible rheumatic disease, lupus, or other vascular disease could produce the changes seen on MRI and the Veteran's complaints.  In March 2007, a VA physician noted that the small lesion found on MRI was consistent with a small stroke and he further stated there was no evidence of a neurologic disease.  

Despite the foregoing, a May 2009 VA treatment record reflects the Veteran presented for treatment reporting that he had demyelination and the examiner noted that repeat MRI shows the demyelination had increased.  The final impression was demyelinating process and the Veteran was referred to a neurologist.  The Veteran subsequently received MRIs of the brain and cervical spine in October 2009, which were normal in that they did not show any demyelinating disease.  See September and October 2009 VA treatment records.  Subsequent treatment records show that the Veteran's primary care physician has referred the Veteran to neurology because he reported concern about having MS but there are no further treatment records, including neurology consultations, which show radiographic or clinical evidence of demyelinating disease.  See VA treatment records dated October 2010, October 2011, and September and October 2012.  

In October 2013, the Veteran was afforded a VA examination to determine if he currently has a disability affecting his central nervous system.  The VA examiner noted the Veteran's service medical history, including being diagnosed with a nasal fracture after a bar fight in service, as well as his post-service medical history, including that he was told he had demyelination but that a neurologist told him he does not have MS.  In this regard, the VA examiner noted some of the VA treatment records which show that the lesions found on MRI are not likely to be representative of MS or demyelinating disease.  After reviewing the record, interviewing the Veteran, and conducting an examination, the October 2013 VA examiner opined that the Veteran does not have demyelinating disease, noting that the evidence shows the Veteran had a complete neurological evaluation for the changes noted on his brain MRI and there was no evidence of demyelinating disease.  Instead, the examiner stated that the changes are consistent with a small stroke, which is not related to his military service.  

In evaluating this claim, the Board finds that the October 2013 VA examination and opinion are the most competent, credible, and probative evidence of record which regard to whether the Veteran has a demyelinating disease of the central nervous system.  Indeed, the Board notes that the October 2013 VA opinion was based upon all relevant facts in this case, as the VA physician reviewed the claims file, including the Veteran's lay statements and the post-service medical evidence, and identified the other medical evidence of record that supports his conclusion.  

The Board finds probative that the VA examiner's opinion is supported by the other evidence of record, inclusive of the service and post-service treatment records, which do not show that the Veteran complained of symptoms generally attributable to demyelinating disease during service but that when he sought treatment for referable symptoms after service, a complete neurology evaluation ruled out a diagnosis of multiple sclerosis specifically or a demyelinating disease in general.  In fact, the VA examiner's opinion that the lesions found on the Veteran's MRI are consistent with a small stroke is supported by a March 2007 VA neurology treatment record, which contains the same findings.  

In evaluating this claim, the Board notes that there are VA treatment records which contain a diagnostic assessment of demyelinating disease of the central nervous system and rule out multiple sclerosis, given the lesions found on MRIs of the Veteran's brain and cervical spine.  However, those diagnoses were rendered while the Veteran was being evaluated to confirm his diagnosis.  In this case, while there was evidence suggestive of MS and demyelinating disease during this pendency of this claim, complete neurologic evaluation did not confirm a diagnosis of MS or demyelinating disease and, notably, more recent clinical tests have shown a normal brain and cervical spine.  

The Board has considered the Veteran's lay statements which indicate his belief that he currently has demyelinating disease of the central nervous system that is related to his military service; however, demyelinating disease of the central nervous system is not the type of condition which may generally be rendered by a lay person, as the diagnosis must be confirmed by clinical and radiographic evidence.  There is no indication that the Veteran has reported a contemporaneous medical diagnosis; nor is there any indication that the Veteran has described symptoms which were later supported by a competent, credible, and probative diagnosis of demyelinating disease of the central nervous system, including multiple sclerosis, by a medical professional.  See Jandreau, supra.  Instead, the Board finds the preponderance of the evidence of record reflects that the Veteran does not have a current diagnosis of demyelinating disease of the central nervous system.  

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran has a current diagnosis of a demyelinating disease of the central nervous system.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In this case, however, there is no competent lay or medical evidence which shows that a confirmed diagnosis of demyelinating disease of the central nervous system, including multiple sclerosis, has been rendered for the Veteran at any time since he was discharged from service or during the pendency of this claim and appeal.  

Accordingly, the Board finds that there is no competent evidence of a diagnosis of a demyelinating disease of the central nervous system, including multiple sclerosis and, thus, the Veteran's claim for that benefit may not be granted.  There is no reasonable doubt to be resolved.  See McClain, supra; Gilbert, supra; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  


ORDER

Entitlement to service connection for demyelinating disease of the central nervous system is denied.  


REMAND

Chest Pain

The Veteran is seeking service connection is warranted for a disability manifested by chest pain.  He has asserted that he received treatment for chest pain during service and has experienced chest pain since he was discharged from service.  

The STRs show that, in July 1980, the Veteran sought treatment for chest pain he reported had been present for seven months.  He reported that his chest pain was recurrent, on the right side, fleeting, and unrelated to food or activity.  The assessment was chest wall syndrome and the Veteran was provided a chest x-ray, which does not contain a diagnostic impression.  The STRs do not contain any further complaints, treatment, or diagnosis related to chest pain, including at examinations conducted in March 1981, April 1983, and October 1985 where objective examination of his heart was normal and he denied having pain or pressure in his chest.  Nevertheless, the Veteran has asserted that he has experienced the same chest pain since 1980.  

In this regard, the post-service medical evidence shows that the Veteran has intermittently complained of chest pain.  In November 1999, the Veteran reported having an episode of chest pain the previous night; the examiner noted that the chest pain was atypical and probably of a gastrointestinal etiology.  In August 2006, the Veteran reported having recurrent, substernal chest pain for the past week.  The examining physician advised the Veteran to come into the hospital for evaluation of his chest pain to rule out a cardiac cause, including myocardial infarction, or other reasons; however, the veteran refused to stay and reported he would seek treatment with his private physician.  The assessment was chest pain, signing out against medical advice.  In January 2009, the Veteran reported having intermittent chest pain over the past year; the examining physician stated that the chest pain was atypical and noncardiac in nature, and he also noted that anxiety may be a role.  

The Veteran was afforded a VA heart examination in October 2013 during which he reported having arrhythmias related to anxiety and depression and he denied having any heart disease or treatment.  After reviewing the record and examining the Veteran, the VA examiner stated there was no objective evidence of a heart condition or disease, noting that there is no evidence of a heart condition during service.  

The Board finds that the October 2013 medical opinion is inadequate because the examiner relied upon an inaccurate factual basis - that the STRs do not contain evidence of a heart condition during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As noted, the Veteran was diagnosed with chest wall syndrome during service, after reporting having chest pain for seven months.  The October 2013 VA examiner did not discuss whether the diagnosis of chest wall syndrome during service represented a heart disability to which the Veteran's current complaints of chest pain may be related.  The VA examiner also failed to discuss the post-service evidence suggesting a relationship between the Veteran's chest pain and a gastrointestinal disability or anxiety.  See November 1999 and January 2009 VA treatment records.  

Based on the foregoing, the Board finds that the October 2013 VA opinion is inadequate because the examiner failed to consider all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  The Board also notes that, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, the Board finds that an additional medical opinion is needed with respect to whether the Veteran's current chest pain is related to a current disability that was incurred in or is otherwise related to his military service.  

Bilateral Foot Disorder

The Veteran is seeking service connection for a bilateral foot disorder, which he asserted began in service.  He has specifically reported that he wore inserts in his shoes for five months during service for painful bilateral arches that were caused by running on hard surfaces.  The Veteran has asserted that doctors have suggested his current foot problem - which includes plantar fasciitis and hallux valgus - is related to the inserts he wore during service.  He has also asserted that he had problems with his feet during and since service.  

The STRs show the Veteran complained of foot problems throughout service.  In January 1981, he complained of recurring pain in the plantar surface of his left foot.  The impression was questionable foot pain and he was given insoles.  The Veteran lodged additional complaints of sore, painful feel in February 1981 and August 1985.  He was given a running shoe in August 1985 which apparently did not resolve the foot pain, as he sought treatment for foot pain on two occasions in September 1985.  

The post-service medical evidence shows the Veteran has been variously diagnosed with hallux valgus, pes planus, and plantar fasciitis.  See May 2009 left foot x-ray; September 2009 VA treatment record.  The post-service evidence also shows the Veteran has complained of pain, burning, and light swelling of his feet.  

The Veteran has been afforded two VA examinations for miscellaneous foot conditions, other than flat foot/pes planus.  See June 2012 and October 2013 VA examination reports.  The Veteran was diagnosed with hallux valgus at the June 2012 VA examination but the examiner opined that the Veteran's hallux valgus is less likely as not related to service because there is no evidence of hallux valgus in service, or evidence of treatment or diagnosis of a chronic foot condition during or in close proximity to service.  The October 2013 VA examiner rendered a diagnosis of neuropathic pain in the bilateral feet but also provided a negative nexus opinion.  The October 2013 noted complaints of foot pain in August and September 1965 and stated that the Veteran's foot pain resolved, as physical examination of his feet was normal in examination in October 1985.  The examiner also noted there is no evidence of neuropathy in service or within two years of service.  

The Board finds the June 2012 and October 2013 VA examinations and opinions are inadequate for the following reasons.  First, neither examiner considered the competent lay and medical evidence showing a current diagnosis of hallux valgus, pes planus, and plantar fasciitis and, as a result, there is no medical opinion addressing whether these disabilities are related to the Veteran's military service, including his in-service complaints of foot pain.  In this regard, the Board further notes that the October 2013 VA examiner did not consider all relevant facts in this case, as he only noted complaints of foot pain in August and September 1965, while the STRs show treatment for bilateral foot pain in January and February 1981 and that he was given insoles and running shoes to treat his foot pain.  

Given the foregoing, the Board finds a remand is required to obtain an additional medical opinion that considers all relevant facts in this case and addresses whether the Veteran has a current bilateral foot disability/impairment that is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Sleep Apnea

The Veteran has asserted that service connection should be granted for obstructive sleep apnea (OSA) because he was told his disability is related to the nose fractures he incurred during service.  In this regard, the Board notes that service connection has been established for residuals of nose fracture.  The Veteran testified that, while he was not diagnosed with OSA during service, he had problems sleeping, including trouble breathing and waking up at night.  

The post-service medical evidence shows the Veteran was diagnosed with OSA in June 2006, for which he received a CPAP machine.  

The Veteran was afforded a VA examination in October 2013 during which he reported developing symptoms of OSA in service, including snoring and feeling tired during the day.  After examining the Veteran, the VA examiner opined that his OSA is less likely as not caused by or a result of service, noting that the STRs are silent for a diagnosis of OSA.  The examiner also opined that the Veteran's OSA is less likely as not caused by, a result of, or aggravated by his service-connected sinusitis and residual nose fracture.  The examiner stated that his secondary service connection opinion is based upon review of the record, literature, and clinical experience and he also noted that physical examination did not reveal evidence of nasal airway obstruction.  

The October 2013 VA opinion is inadequate for the following reasons.  With respect to the direct service connection question, the VA examiner failed to consider the competent lay evidence establishing that the Veteran manifested symptoms of OSA during service, including difficulty sleeping and feeling tired during the day.  Instead, it appears the examiner based his negative nexus opinion on the lack of contemporaneous medical evidence during service.  In this regard, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service, and the examination is inadequate when the examiner does not comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

With respect to the secondary service connection question, the VA examiner relied upon an inaccurate factual basis - that physical examination did not reveal evidence of nasal airway obstruction.  However, the January 2011 VA sinus examination revealed signs of 50 percent nasal obstruction on the left and right.  In addition, it appears that the rationale provided in support of the October 2013 VA opinion only applies to whether the Veteran's OSA is secondary to service-connected residuals of nose fracture.  Therefore, an opinion, with a complete rationale, must be obtained with respect to whether the Veteran's OSA is secondary to service-connected sinusitis, which has been shown to be manifested by nasal obstruction during this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Headaches

The Board finds that the claim of service connection for headaches is inextricably intertwined with the claim of service connection for obstructive sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Indeed, there is evidence of record which attributes the Veteran's headaches to his OSA.  See VA treatment records dated February and March 2007; October 2013 VA headaches examination.  Therefore, the Board will withhold its decision on the headaches claim until the development regarding the claim of service connection for OSA has been completed.

Despite the foregoing, there is evidence suggesting that the Veteran's headaches are a symptom of his service-connected sinusitis disability.  See November 2009 and January 2011 VA sinus examination reports.  

Given that there is evidence showing the Veteran experiences headaches in conjunction with OSA and his service-connected sinusitis, the Board finds an addendum opinion is needed to determine the likely etiology of his headaches.  Indeed, while the October 2013 VA examiner noted that the Veteran's headaches are attributable to sleep apnea, he did not address the evidence showing that his headaches are a symptom of service-connected sinusitis.  Therefore, his opinion is not based upon all relevant facts in this and, thus, an addendum opinion is needed.  See Nieves-Rodriguez, supra.  

Back Disability

The Veteran is seeking service connection for a back disability he believes was incurred during service.  He testified that he was told he had scoliosis at entry into service.  He further testified that, while he did not have a specific injury to his back during service, running would aggravate his back.  The Veteran has further asserted that his back pain began in service and has continued since that time.  

A back disability, including scoliosis, is not noted on the April 1978 entrance examination.  Therefore, the Veteran is presumed sound as to a back disability when he entered service.  38 U.S.C.A. § 1111 (West 2002).  The subsequent STRs do not contain any complaints, treatment, or findings related to back pain or a back disability during service.  In this regard, the Board notes that, in the July 2013 remand, the Board noted a complaint of low back pain in October 1980; however, a May 2014 review of the claims file does not reveal a complaint of low back pain in the STRs, including in October 1980, and the October 2013 VA examiner stated he was unable to locate any such complaint.  Therefore, the Board finds there is no complaint of low back pain in the STRs.  

Nevertheless, the Veteran is competent to report that he experienced back pain while running during service and that his back pain continued after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The post-service evidence shows the Veteran complained of low back pain as early as January 1990.  He continued to intermittently seek treatment for his low back pain and which was eventually diagnosed with degenerative disc disease of the lumbosacral spine.  See VA treatment records dated October 2000, April and September 2001, and January 2003; see also October 2013 VA spine examination.  

The October 2013 VA examiner stated he was unable to provide a nexus opinion without resorting to mere speculation because he was unable to locate a complaint of low back pain in the STRs, further noting that there is no evidence of a diagnosis of arthritis during the first post-service year or evidence of a low back condition during the first two years following service.  While the VA examiner provided a rationale in support of his conclusion, it appears he provided his negative nexus opinion, at least partially, upon the lack of medical evidence showing a complaint or low back pain during service, which renders his opinion inadequate given the competent lay evidence of low back pain during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, an addendum opinion is needed regarding whether the Veteran's current lumbar spine disability is related to his military service, which considers all lay and medical evidence of record.  See Nieves-Rodriguez, supra.  

Left Ear Hearing Loss

The Veteran is seeking a compensable disability rating for his service-connected left ear hearing loss.  

The Veteran has been afforded several VA audio examinations to determine the current severity of his left ear hearing loss.  See VA examination reports dated December 2007, January 2009, and June 2012.  However, examiners from each VA examination stated that overall reliability of the audiogram and speech recognition scores is poor.  Therefore, the audiograms conducted at the VA examinations are not considered competent, credible, or probative evidence of the current severity of the Veteran's left ear hearing loss. 

Nevertheless, the VA outpatient treatment records reflect that the Veteran has been afforded audiograms during outpatient audiology visits.  In this regard, the Board notes that audiograms were conducted when the Veteran was being evaluated for a hearing aid in May 2009 and August 2013; however, VA hearing aid evaluations are conducted differently from C&P examinations, as they are not done to determine hearing acuity, but rather to fit the Veteran with a hearing instrument to fit his audiometric demands.  Therefore, the hearing aid evaluations are not considered competent, credible, or probative evidence of the severity of the Veteran's left ear hearing loss.  

The Veteran was provided with general hearing evaluations in February 2012, January 2013, and October 2013, which included audiograms that revealed moderate mixed hearing loss in the left ear.  The results of the January 2013 audiogram are included in the record, while the results of the February 2012 and October 2013 audiograms are not; instead, the February 2012 and October 2013 treatment records reflect that the assessment results "may be viewed in CPRS under tools, audiogram display."

Given the scant amount of medical evidence documenting the Veteran's left ear hearing acuity during the appeal period, the Board finds a remand is needed to obtain the results of the audiograms conducted in February 2012 and October 2013, as the contain the numerical information needed to evaluate the severity of the Veteran's left ear hearing loss during the appeal period.  

TDIU

At the December 2012 hearing, the Veteran testified that he is unemployable due to his service-connected sinusitis, residual nose fracture, left ear hearing loss, and hemorrhoids.  The Veteran was afforded a battery of VA examinations in April and October 2013 to determine if his service-connected disabilities preclude him from securing or maintaining substantially gainful employment.  There is an opinion of record which addresses whether the Veteran's service-connected hemorrhoids, sinusitis, and left ear hearing loss affect his employability.  See April and October 2013 VA examination reports.  There is, however, no medical opinion that addresses whether the Veteran's service-connected disabilities jointly render him unemployable.  

Therefore, on remand, the AOJ will be requested to obtain an adequate medical opinion that addresses the Veteran's TDIU claim. 

The Board notes that the Veteran's TDIU claim is inextricably intertwined with the increased rating claim being remanded herein.  See Harris, supra.  Therefore, the Board will withhold its decision on the TDIU claim until the development requested in this remand, including that regarding the increased rating claim being remanded in this decision, has been completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the audiograms conducted at the VA Medical Center in Atlanta, Georgia, on February 9, 2012 and October 7, 2013.  Any negative attempts to obtain this evidence must be documented in the claims file.

2. Request that the October 2013 VA heart examiner review the claims file, including this remand, and provide an addendum to his previous examination report that addresses whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current chest pain is related to a disability that was incurred in or is otherwise related to his military service.  

In answering the foregoing, the examiner must address the July 1980 service treatment record which shows the Veteran was diagnosed with chest wall syndrome, as well as the competent lay evidence of continuity of symptomatology since service.  

The examiner must also address the post-service evidence suggesting that the Veteran's chest pain may be related to a gastrointestinal disorder or anxiety.  See VA treatment records dated November 1999 and January 2009.  

The examiner must opine whether it is at least as likely as not that the reported chest pain is caused by, proximately due to, or aggravated by his service-connected sinusitis disability.  An opinion must be provided with respect to whether the reported chest pain was caused and aggravated by service-connected sinusitis.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3. Request that the October 2013 VA foot examiner review the claims file, including this remand, and provide an addendum to his previous examination report.

a. The examiner must identify all bilateral foot disabilities diagnosed during the pendency of this claim, i.e., since August 2007, including hallux valgus, pes planus, plantar fasciitis, and neuropathic pain.  

b. With respect to each foot disability, the examiner must addresses whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran' s the bilateral foot disability is related to a disability that was incurred in or is otherwise related to his military service, including the complaints of foot pain during service.  See STRs dated January and February 1981 and August and September 1985.  

c. A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

4. Request that the physician who conducted the October 2013 VA headaches examination review the claims file, including this remand, and provide an addendum to his previous examination report that addresses the likely etiology of the Veteran's headaches.

After reviewing the record, including the evidence showing that the Veteran experiences headaches in conjunction with his OSA and service-connected sinusitis, the examiner should opine as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's headaches are (1) related to OSA, (2) caused by or proximately due to his service-connected sinusitis, or (3) aggravated by his service-connected sinusitis.  

An opinion and rationale must be provided for each question posed above.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

5. Request that the October 2013 VA spine examiner review the claims file, including this remand, and provide an addendum to his previous examination report that addresses whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current lumbar spine disability is related to a disability that was incurred in or is otherwise related to his military service.  

In answering the foregoing, the examiner must consider the competent lay evidence of low back pain during service, as well as the lay evidence of continuity of symptomatology since service, noting that the lack of contemporaneous medical evidence does not, in and of itself, render the Veteran's report of such incredible.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

6. After completing the above, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., sinusitis, residuals of nose fracture, left ear hearing loss, and hemorrhoids, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

7. After all of the above actions have been completed, readjudicate the claim on appeal.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


